United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
U.S. POSTAL SERVICE, SANTA ANA
PERFORMANCE CLUSTER,
City of Industry, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-319
Issued: June 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 28, 2011 appellant filed a timely appeal from the September 6, 2011
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for further review of the merits of her claim.1 The Board assigned Docket No. 12-319.
In an August 26, 2010 decision, OWCP denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained disability due to her
December 29, 2008 work injury as alleged for the period May 5 to 17, 2010.2 In a document
1

The last merit decision of record was the August 26, 2010 decision of OWCP denying appellant’s claim for a
period of disability. Because more than 180 days has elapsed between the last merit decision and the filing of this
appeal on November 28, 2011, the Board lacks jurisdiction to review the merits of this claim. For OWCP decisions
issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of OWCP decisions issued
on or after November 19, 2008 must be filed within 180 days of the decision. See 20 C.F.R. §§ 501.2(c) and 501.3.
2

OWCP accepted that on December 29, 2008 appellant, a mail processor, sustained a cervical sprain, cervical
radiculopathy, and sprains of her right shoulder, acromioclavicular joint, upper arm, elbow, forearm and wrist after
she picked up heavy packages of mail. Appellant began working light duty and received compensation from OWCP
for partial disability. She stopped work from May 5 to 10, 2010 and worked 2.03 hours on May 11, 2010 and 2.07
hours on May 12, 2010. Appellant stopped work again from May 13 to 17, 2010. She filed claims for the portions
of her workday that she did not work between May 5 and 17, 2010.

postmarked as sent on August 26, 2011, appellant requested reconsideration of OWCP’s
August 26, 2010 decision. In support of her request, she submitted a new report of Dr. Hosea
Brown, III, an attending Board-certified internist. In a September 6, 2011 decision, OWCP
denied appellant’s request for further review of the merits of her claim on the grounds that her
request was untimely filed and failed to demonstrate clear evidence of error. OWCP indicated
that appellant’s August 26, 2011 reconsideration request was made more than a year after
OWCP’s August 26, 2010 decision. It found that the evidence submitted by appellant did not
clearly show error in its August 26, 2010 decision.
The Board has considered the matter and finds that the August 26, 2011 postmarked
request constituted a timely request for reconsideration. OWCP regulations at 20 C.F.R.
§ 10.607(a), provide that “an application for reconsideration must be sent within one year of the
date of OWCP’s decision for which review is sought” and that, “if submitted by mail, the
application will be deemed timely if postmarked by the U.S. Postal Service within the time
period allowed.” In computing the time for requesting reconsideration, the date of the event
from which the designated time period begins to run shall not be included when computing the
time period. However, the last day of the period shall be included unless it is a Saturday, a
Sunday or a legal holiday.3 Thus, the time for requesting reconsideration of OWCP’s August 26,
2010 decision began to run on August 27, 2010 and ended on August 26, 2011. The Board finds
that appellant’s request was timely, as it was postmarked on August 26, 2011, and thus was
clearly made within one year of the August 26, 2010 decision. Because appellant filed a timely
reconsideration request, the case will be remanded to OWCP for application of the standard for
reviewing timely requests for reconsideration.4 The “clear evidence of error” standard utilized
by OWCP in its September 6, 2011 decision is appropriate only for untimely reconsideration
requests. After such further development as OWCP deems necessary, it should issue an
appropriate decision to protect appellant’s appeal rights.

3

Debra McDavid, 57 ECAB 149 (2005); see John B. Montoya, 43 ECAB 1148 (1992).

4

See 20 C.F.R. § 10.606(b)(2).

2

IT IS HEREBY ORDERED THAT the September 6, 2011 decision of the Office of
Workers’ Compensation Programs’ is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: June 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

